Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 2-3 and 5 canceled 
Claims 9-10 withdrawn
Claims 1, 4, and 6-8 pending 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Ping (CN 102223760), in view of Ueda (US Pat 5,962,920), and in further view of Jeong (PG Pub 2015/0210048 A1), and in further view of Miyasaka (US Pat. 5,858,819A) and with Smith (Chemistry of SiO2 Plasma Deposition) as evidentiary art, and La Voie (PG Pub 2014/0209026 A1).
Consider Claim 1, Ping teaches the process of forming a flexible substrate [0002], such as forming OLED [0004]. Ping teaches the providing a substrate (protective layer 1), first flexible material layer (transparent polyimide base 2), inorganic barrier layer (inorganic layer 3), and a second flexible material layer (transparent polyimide layer 4) ([0032], Fig. 1). Ping teaches the inorganic layer is made from silicon dioxide [0015], and the forming second flexible substrate onto the inorganic layer [0010]. 

    PNG
    media_image1.png
    250
    427
    media_image1.png
    Greyscale

Ping does not teach the surface of inorganic barrier layer is plasma bombarded.
However, Ueda is in the art of forming silicon oxide insulator/barrier film (abstract), teaches the nitriding treatment using nitrous oxide plasma treatment (plasma bombardment) to the silicon oxide film (Col. 8, lines 58-67).
A person having ordinary skill in the art before the effective date of the claimed invention would combine Ping with Ueda to bombard the Silicon oxide layer with N2O 
The combined Ping (with Ueda) does not teach the peeling of the substrate.
However, Jeong is in the art of multilayer structure having a device substrate (40) where the device substrate is OLED (Fig 3b, [0153], [0157]), teaches the structure have second polymer resin layer (30) [0158], where the second polyimide layer (30) is attached to the substrate (10) using first polyimide layer (20) (Fig. 3b), and where the carrier substrate (10) is made from Silicon oxide (glass) [0076]. Jeong teaches the peeling process of the substrate (10) (where the physical stimuli include peeling [0063]) separating the polyimide layer (30) [0153].
A person having ordinary skill in the art before the effective date of the claimed invention would combine Ping (with Ueda) with Jeong to separate the substrate off forming the final OLED product. 
The combined Ping (with Ueda and Jeong) teaches the forming the inorganic barrier layer (SiO2) by placing the substrate/polyimide layer (first flexible layer) in a PECVD chamber, and using silane gas (SiH4) for forming the inorganic layer on the PI layer (Ping, [0039]).
The combined Ping (with Ueda and Jeong) teaches the plasma bombarding treatment to the formed SiO2/inorganic barrier layer using nitrous oxide gas suppled to the chamber continuously with flow rate 9500 sccm (standard cubic centimeters per minute, or 60 second) as a treatment time; power of 1,100 W, as a plasma bombardment treatment; as the N2O gas is supplied until desired thickness is formed (Ueda, Col. 9, lines 1-2). In the case where the claimed ranges, “overlap or lie inside ranges disclosed In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). (MPEP 2144.05). 
The combined Ping (with Ueda and Jeong) does not teach the concentration of N2O used in the chamber.
However, Miyasaka is in the art of depositing gate insulator layer (104) over underlevel protection layer (102) (Fig. 1B) underlevel protection layer deposited using PECVD (Col. 36, lines 59-60), where the underlevel protective layer is made of SiO2, as inorganic barrier layer, deposited using PECVD (Col. 36, lines 59-62), teaches gate insulator layer was deposited using mixer of SiH4 and N2O with ratio of 250 sccm to 7000 sccm (Col. 37, lines 5-11), thus N2O concentration with 96.5%. In the case where the claimed ranges, “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). (MPEP 2144.05).
The process of Miyasaka does not teaches the forming of hydroxyl groups.
However, as evidence by Smith, where Smith is in the art of plasma processing of a N2O with SiH4 gas mixture (abstract), where the flow ratio of SiH4/N2O is 0.3/38 sccm (Table 1, at Pa 130 and Pa 13), with N2O 99.2%, Smith teaches the plasma process using gas mixture of SiH4/N2O with high N2O concentration resulted in strong Si-OH presence/stretch in the film when tested with and FTIR (page 1500, right Col., Film properties).
Therefore, the plasma process of Miyasaka with SiH4/N2O mixture having high N2O concentration would result in hydroxyl groups (hydrophilic surface) on the SiO2
A person having ordinary skill in the art before the effective date of the claimed invention would combine Ping (with Ueda and Jeong) with Miyasaka to process high N2O concentration with over than 95%, to provide with a hydrophilic surface having hydroxyl groups on the SiO2 surface and increasing the wettability of the inorganic barrier surface layer.
The combined Ping (with Ueda and Jeong and Miyasaka) does not teach the order of filling the chamber with gas, then the igniting of the plasma.
However, La Voie is in the art of plasma of nitriding (abstract) with CVD [0053], teaches the plasma process having the following steps which are in order/feature of (1) continuous flow of a reactant in a reaction chamber [0057], such that the oxidant (N2O) flow continuously during the entire deposition sequence with partial pressure on silane base BTBAS [0061], then feature (2) reduce a sweep step [0063], then feature (3) the ignition of plasma [0068], then feature (4) the plasma treatment of the deposited films [0071].
A person having ordinary skill in the art before the effective date of the claimed invention would combine Ping (with Ueda and Jeong and Miyasaka) with La Voie to process the plasma after introducing the N2O/silane gas mixture, to provide with a plasma ignition process before all reactants have been cleared from the reaction chamber, overcoming the previous problems where the plasma activation was provided only after the vapor phase reactants are no longer present in the reaction chamber [0068].
Consider Claim 4, the combined Ping (with Ueda and Jeong) teaches the supply to the chamber with a continuously flow rate 9500 sccm (standard cubic centimeters per minute, or 60 second) as a treatment time (Ueda, Col. 9, lines 1-2). Thus, at least 60 second is time. In the case In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). (MPEP 2144.05).
Consider Claim 6, the combined Ping (with Ueda and Jeong and Miyasaka and La Voie) teaches the use of power of 1,100 W, as a plasma bombardment treatment (Ueda, Col. 9, lines 1-2), where it would be obvious for skilled person in the art the adjust the plasma bombarding duration to 1-10 seconds using routine experimentation and engineering principles to provide with a desired SiON thickness. In the case where the claimed ranges, “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). (MPEP 2144.05). 
Consider Claims 7-8, the combined Ping (with Ueda and Jeong and Miyasaka and La Voie) teaches the forming the inorganic barrier layer (SiO2) by placing the substrate/polyimide layer (first flexible layer) in a PECVD chamber, and using silane gas (SiH4) for forming the inorganic layer on the PI layer (Ping, [0039]). 

Response to Arguments
Applicant's arguments filed 03/04/2021 have been fully considered but they are not persuasive.

The applicant argued against Ping, on the ground that Ping does not disclose the inorganic barrier layer (SiO2 film) is plasma bombarded under N2O atmosphere.
However, the prior art of Ueda disclose the process of bombarding the SiO2 layer (inorganic barrier layer) with N2O plasma (under N2O atmosphere) (Col. 8, lines 58-67).

However, the prior art of La Voie disclose the nitriding plasma process (abstract) in the following order; (1) flowing precursor gases of N2O and Silane base gas (such as BTBAS) [0057] and [0061], (2) reduce sweep step [0063], (3) igniting the nitriding plasma [0068], then (4) plasma treatment of the deposited films [0071]. Moreover, the prior art of Miyasaka disclose the process of supplying N2O gas with concentration of the N2O gas in percentage is 96.5% (N2O 7000 sccm with SiH4 of 250 sccm) (Col. 36, lines 59-62, and Col. 37, lines 5-11).

The applicant argued against Miyasaka, on the ground that Miyasaka does not disclose that after the forming of inorganic layer the stopping of supply of silane and plasma, or the introducing of N2O gas until reaches to 95% or more, or the process of igniting the plasma after supplying of N2O gas.
However, the prior art of Miyasaka disclose the process of supplying silane and N2O gas with concentration of the N2O gas in percentage is 96.5% (N2O 7000 sccm with SiH4 of 250 sccm) (Col. 36, lines 59-62, and Col. 37, lines 5-11). Moreover, the prior art of La Voie disclose the nitriding plasma process (abstract) in the following order; (1) flowing precursor gases of N2O and Silane base gas (such as BTBAS) [0057] and [0061], (2) reduce sweep step [0063], (3) igniting the nitriding plasma [0068], then (4) plasma treatment of the deposited films [0071]. Therefore, the combination disclose the after the forming of inorganic layer of SiO2 using silane and N2O gases with N2O gas of more than 95% (of Miyasaka) then stopping of supplied gases 

The applicant argued against Smith, on the ground that Smith does not give motivation to the plasma processing.
However, Smith is used as evidentiary art to show that the hydroxyl groups on the SiO2 surface would be resulted from the process of Miyasaka plasma treatment.

All other applicant arguments not specifically addressed above are deemed unpersuasive as either not commensurate in scope with the broadly drafted claims or are unsupported by factual evidence and are deemed mere attorney speculation.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Mohammad Mayy/
Art Unit 1718 
/DAVID P TUROCY/Primary Examiner, Art Unit 1718